 Case 2:17-cv-01076-DSF-AS Document 214 Filed 10/15/18 Page 1 of 19 Page ID #:12379




1    David B. Owens, Cal. Bar No. 275030
     david@loevy.com
2    Anand Swaminathan*
     Attorney for Plaintiff, Art Tobias
3    LOEVY & LOEVY
     311 N. Aberdeen Street, 3rd Floor
4    Chicago, Illinois 60607
     (312) 243-5900
5    *admitted pro hac vice

6
     Charles Snyder
     csnyder@kbkfirm.com
7
     KENDALL BRILL KELLY
     10100 Santa Monica Boulevard, Suite 1725
8
     Los Angeles, California 90067
     (310) 556-2700
9

10

11                IN THE UNITED STATES DISTRICT COURT
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
12

13   ART TOBIAS,                           )       Case No. 2:17-cv-1076-DSF-AS
                                           )
14                    Plaintiff,           )       PLAINTIFF’S RESPONSE TO
          v.                               )       DEFENDANTS’ MOTION IN
15                                         )       LIMINE (#2) CONCERNING PRIOR
     CITY OF LOS ANGELES, et al.           )       BAD ACTS
16                                         )
                      Defendants.          )
17                                         )       Date:          October 29, 2018
                                           )       Time:          3:00 p.m.
18                                         )       Courtroom:     7D
                                           )       Judge:         Hon. Dale S.
19                                         )                      Fischer
                                           )
20

21                                             i
 Case 2:17-cv-01076-DSF-AS Document 214 Filed 10/15/18 Page 2 of 19 Page ID #:12380




1                                                TABLE OF CONTENTS

2

3    I.     Introduction........................................................................................... 1

4    II.    Legal Standards .................................................................................... 2

5    III.   Bifurcating the Monell Claim Would Extend the Length of the
            Trial and Prejudice Plaintiff, and Should be Rejected ......................... 3
6
     IV.    Defendants Have Not Offered any Legitimate Justification For
7           Bifurcating Punitive Damages ............................................................ 12

8

9

10

11

12

13

14

15

16

17

18

19

20

21                                                             ii
 Case 2:17-cv-01076-DSF-AS Document 214 Filed 10/15/18 Page 3 of 19 Page ID #:12381




1                                         TABLE OF CONTENTS

2    Afshar v. Sacramento, 2007 WL 779748 (E.D. Cal. Mar. 14, 2007) ............. 2

3    Aoki v. Gilbert, 2015 WL 5734626 (E.D. Cal. Sept. 29, 2015) .................. 2, 3

4    Castro v. Cty. of Los Angeles, 833 F.3d 1060 (9th Cir. 2016) ....................... 6

5    City of Los Angeles v. Heller, 475 U.S. 796 (1986) ................................... 4, 5

6    Dickerson v. United States, 530 U.S. 428 (2000) ........................................... 4

7    Dubria v. Smith, 224 F.3d 995 (9th Cir. 2000) ............................................. 12

8    Estate of Alderman v. City of Bakersfield, 2018 WL 4156740
           (E.D. Cal. Aug. 28, 2018) ............................................................ passim
9
     Fairley v. Luman, 281 F.3d 913 (9th Cir. 2002)............................................. 5
10
     Gibson v. Cty. of Washoe, 290 F.3d 1175 (9th Cir. 2002) ............................. 6
11
     Hirst v. Gertzen, 676 F.2d 1252 (9th Cir.1982).............................................. 2
12
     Jimenez v. City of Chicago, 732 F.3d 710 (7th Cir. 2013) ............................. 8
13
     Johnson v. Hawe, 388 F.3d 676 (9th Cir. 2004) ........................................... 10
14
     Kimbro v. Miranda, 2015 WL 7353927 (E.D. Cal. Nov. 20, 2015)............. 11
15
     M.H. v. Cty. of Alameda, 62 F. Supp. 3d 1049 (N.D. Cal. 2014) ................... 5
16
     Martinez v. City of Oxnard, CV 98–9313, 2005 WL 1525102
17         (C.D. Cal. June 23, 2005) ..................................................................... 9

18   Mellen v. Winn, 900 F.3d 1085 (9th Cir. 2018) .................................... 8, 9, 10

19   Miller v. Am. Bonding Co., 257 U.S. 304, 307 (1921) ................................... 2

20   Nicomedes v. Clift, 2009 WL 426608 (W.D. Wash. Feb. 19, 2009) .......... 2, 3

21                                                         iii
 Case 2:17-cv-01076-DSF-AS Document 214 Filed 10/15/18 Page 4 of 19 Page ID #:12382




1    Reed v. Lieurance, 863 F.3d 1196 (9th Cir. 2017) ....................................... 10

2    Rodriguez v. Cty. of Los Angeles, 891 F.3d 776 (9th Cir. 2018) .................. 12

3    Ryan v. City of Salem, 2017 WL 2426868
           (D. Or. June 5, 2017) .................................................................. 8, 9, 10
4
     Thomas v. Cook Cty. Sheriff’s Dep’t, 604 F.3d 293 (7th Cir. 2010) ............. 5
5
     United States v. Preston, 751 F.3d 1008 (9th Cir. 2014)................................ 4
6
     Velazquez v. City of Long Beach, 793 F.3d 1010 (9th Cir. 2015) ................ 12
7

8                                                      STATUTES

9    FED. R. CIV. P. 42(b) ....................................................................................... 2

10

11

12

13

14

15

16

17

18

19

20

21                                                             iv
 Case 2:17-cv-01076-DSF-AS Document 214 Filed 10/15/18 Page 5 of 19 Page ID #:12383




1
        I.      Introduction
2
             Defendants’ motion is full of proclamations and scary scenarios: Prejudice!
3
     Inefficiency! But a quick glance at Defendants’ motion reveals that there is no
4
     substance to those claims. By way of example, Defendants assert that if Monell is
5
     not bifurcated, there will be “untold additional witnesses” that have to be called.
6
     (Dkt. 183 at 3.) Who? Defendants don’t say. In reality, Plaintiff is not aware of a
7
     single “Monell-only” witness, that is, someone who would be called in a Monell
8
     phase but not in an individual liability phase. To the contrary, because a Monell
9
     trial is inevitable, and because there are numerous “hybrid” witnesses that would
10
     need to be called in an individual phase and then again in a Monell phase,
11
     bifurcation can serve only to extend the length of the trial, and increase the costs.
12
     And again, conclusory proclamations of prejudice aside, Defendants do not
13
     identify what specific Monell evidence they expect to be introduced that would
14
     cause the individual officers to suffer prejudice. Plaintiff is not aware of any.
15
             Ultimately, because Defendants’ motion is devoid of specifics, there is no
16
     reasoned debate or resolution to be had. And accordingly, Defendants cannot
17
     sustain their burden of demonstrating that exceptional circumstances exist such
18
     that bifurcation is warranted on the facts of this case.
19

20

21                                              1
 Case 2:17-cv-01076-DSF-AS Document 214 Filed 10/15/18 Page 6 of 19 Page ID #:12384




1       II.      Legal Standards

2             “Absent some experience demonstrating the worth of bifurcation, separation

3    of issues for trial is not to be routinely ordered.” Estate of Alderman v. City of

4    Bakersfield, 2018 WL 4156740, at *1 (E.D. Cal. Aug. 28, 2018) (citing Afshar v.

5    City of Sacramento, 2007 WL 779748, at *1 (E.D. Cal. Mar. 14, 2007)).

6    “Generally, the presumption is that all claims in a case will be resolved in a single

7    trial, and it is only in exceptional circumstances where there are special and

8    persuasive reasons for departing from this practice that distinct causes of action

9    asserted in the same case may be made the subject of separate trials.” Nicomedes v.

10   Clift, No. C05-1154-JCC, 2009 WL 426608, at *1–2 (W.D. Wash. Feb. 19, 2009)

11   (quoting Miller v. Am. Bonding Co., 257 U.S. 304, 307, 42 S.Ct. 98, 66 L.Ed. 250

12   (1921)) (internal quotations and citations omitted).

13            Motions for bifurcation are governed by Rule 42 of the Federal Rules of

14   Civil Procedure. “Courts may consider several factors in determining whether

15   bifurcation is appropriate, including whether the issues are clearly separable, and

16   whether bifurcation would increase convenience and judicial economy, reduce the

17   risk of jury confusion, and avoid prejudice to the parties.” Aoki v. Gilbert, 2015

18   WL 5734626, at *4 (E.D. Cal. Sept. 29, 2015) (citing Hirst v. Gertzen, 676 F.2d

19   1252, 1261 (9th Cir.1982)); Nicomedes, 2009 WL 426608, at *1–2 (citing FED. R.

20   CIV. P. 42(b)).

21                                              2
 Case 2:17-cv-01076-DSF-AS Document 214 Filed 10/15/18 Page 7 of 19 Page ID #:12385




1          Defendants bear the burden of proving, with evidence as opposed to

2    speculation and conclusory assertions, that the factors above favor bifurcation. See

3    Aoki, 2015 WL 5734626, at *4 (E.D. Cal. Sept. 29, 2015); Nicomedes, 2009 WL

4    426608, at *1–2 (“A defendant seeking bifurcation has the burden of presenting

5    evidence that a separate trial is proper in light of the general principle that a single

6    trial tends to lessen the delay, expense and inconvenience to all parties.” (citing

7    McCrae v. Pittsburgh Corning Corp., 97 F.R.D. 490, 492 (D.C. Pa. 1983)).

8       III.   Bifurcating the Monell Claim Would Extend the Length of the Trial
               and Prejudice Plaintiff, and Should be Rejected
9
           When one considers the actual facts of this case, it becomes clear that
10
     bifurcation would not shorten the trial but actually extend it. Defendants claim to
11
     the contrary—that judicial efficiency would be promoted by splitting individual
12
     and Monell liability into separate phases, since a single trial would require calling
13
     “untold additional witnesses,” (Dkt. 183 at 3)—but their argument is unsupported,
14
     and rests on two false premises. First, that if the individual defendants prevail at
15
     the first trial, then no additional trial on the Monell claim is necessary. Second, that
16
     there are a number of witnesses whose testimony is only related to Plaintiff’s
17
     Monell claims, and so bifurcation creates the opportunity to reduce the length of
18
     the trial if Defendants prevail on individual liability. Both premises are wrong.
19
           First, even if all of the individual Defendants were to prevail on all claims in
20
     an individual liability trial, there would still need to be a Monell phase against the
21                                               3
 Case 2:17-cv-01076-DSF-AS Document 214 Filed 10/15/18 Page 8 of 19 Page ID #:12386




1    City of Los Angeles. Indeed, the jury will be asked to evaluate the actions of each

2    Defendant individually. A jury could conclude, with regard to the coerced

3    confession claim for example, that (1) Plaintiff’s constitutional rights were violated

4    because the interrogation was coercive under the Fifth Amendment under the

5    “totality of the circumstances,” but (2) that no particular Detective Defendant

6    committed enough misconduct, on his own, to warrant liability. Cf. United States v.

7    Preston, 751 F.3d 1008, 1016 (9th Cir. 2014) (en banc) (fifth amendment involves

8    an “an inquiry that ‘takes into consideration the totality of all the surrounding

9    circumstances—both the characteristics of the accused and the details of the

10   interrogation’”) (quoting Dickerson v. United States, 530 U.S. 428, 434 (2000)).

11   Especially where, as here, the interrogation was conducted by different Detectives

12   at different times. So, a jury could conclude that that while neither Detectives

13   Cortina and Pere, on one hand, or Detective Arteaga, on the other, should be liable

14   individually, that Plaintiff’s constitutional rights were nonetheless violated in the

15   totality of the circumstances.1

16           As another example, a jury might find that Plaintiff’s interrogation was

17   unconstitutionally coercive, but that the primary cause was the City’s

18   1
      This fact, of course, distinguishes the circumstances here from those found in City of Los
     Angeles v. Heller, 475 U.S. 796 (1986). What Heller requires is an underlying constitutional
19   violation, not individual liability for that constitutional violation. In an excessive force case, like
     Heller, the constitutional violation and individual liability, essentially, rise and fall together. Not
20   so here.

21                                                      4
 Case 2:17-cv-01076-DSF-AS Document 214 Filed 10/15/18 Page 9 of 19 Page ID #:12387




1    unconstitutional policy that failed to distinguish between juvenile and adult

2    interrogations, which at the same time reduced the culpability of the individual

3    Defendants since they were not trained on or expected to follow such a distinction.

4    See, e.g., Thomas v. Cook Cty. Sheriff’s Dep’t, 604 F.3d 293, 305 (7th Cir. 2010)

5    (Monell liability without individual liability possible where jury could find the

6    defendants lacked requisite intent because of inadequate policies).2 Because the

7    facts of this case are amenable to a number of scenarios in which there could be

8    Monell liability even without a finding against any individual Defendants, a Monell

9    trial will be required no matter what. See Fairley v. Luman, 281 F.3d 913, 917 (9th

10   Cir. 2002) (distinguishing Heller, and stating, “If a plaintiff establishes he suffered

11   a constitutional injury by the City, the fact that individual officers are exonerated is

12   immaterial to liability under § 1983.”); Estate of Alderman v. City of Bakersfield,

13   2018 WL 4156740, at *2–3 (E.D. Cal. Aug. 28, 2018) (“In this case, the court

14   cannot conclude that plaintiff’s Monell claims are solely premised on a theory that

15   first require a finding of liability on the part of defendant officers.”); M.H. v. Cty.

16   of Alameda, 62 F. Supp. 3d 1049, 1082 (N.D. Cal. 2014); see also Thomas, 604

17   F.3d at 305; Gibson v. Cty. of Washoe, 290 F.3d 1175, 1196, 1198 (9th Cir. 2002),

18   overruled on other grounds (in § 1983 case with element of deliberate indifference,

19
     2
       Contrary to Defendants’ cries of prejudice, discussed below, this dynamic is one in which the
20   individual Defendants might actually benefit from introduction of evidence about the City’s
     policies, or lack thereof.
21                                                  5
     Case 2:17-cv-01076-DSF-AS Document 214 Filed 10/15/18 Page 10 of 19 Page ID
                                     #:12388



1    affirming denial of summary judgment on Monell claims while affirming grant of

2    summary judgment on individual claims). Accordingly, there are no judicial

3    efficiencies to be gained by bifurcating Monell.

4          To the contrary, bifurcating Monell will only extend the length of the trial,

5    regardless of whether the Court accepts the premise above or not. Estate of

6    Alderman, 2018 WL 4156740, at *3 (“Without assurance that resolution of the first

7    phase of the trial could be dispositive of the entire case, bifurcating the Monell

8    claims from the individual claims appears to have no purpose other than resulting

9    in duplicative proceedings undermining judicial economy.”).

10         Second, as it concerns these “untold additional witnesses,” Defendants have

11   not identified any witnesses they believe would be “Monell only i.e., who would be

12   called only in a Monell phase after an individual liability phase. Plaintiff’s primary

13   witnesses in support of his claims—Plaintiff, the City’s 30(b)(6) designees, the

14   Defendants themselves, and Plaintiff’s experts—will certainly be called in

15   Plaintiff’s individual case. Defendants superficial and conclusory assertions aside,

16   when one delves into the details it becomes clear that there is most likely not a

17   single witness that could be considered “Monell-only,” i.e., who would be called

18   only in the Monell phase. At least not so far as Plaintiff can tell, and again

19   Defendants have not offered any specificity to meet their burden of showing that

20   the extraordinary step of bifurcating the trial would be appropriate here. . In other

21                                              6
     Case 2:17-cv-01076-DSF-AS Document 214 Filed 10/15/18 Page 11 of 19 Page ID
                                     #:12389



1    words, Defendants have not put forth any basis, as they must to even have a chance

2    at sustaining their burden on the present motion. It should be denied on that basis

3    alone.

4             As a further consequence of Defendants’ evidentiary failure, Plaintiff can

5    only guess at what Defendants’ argument would be. And Plaintiff’s best guess is

6    that Defendants would argue that its four 30(b)(6) designees are Monell-only

7    witnesses. If that is their argument, it is wrong. Two of the 30(b)(6) witnesses,

8    Jenks and Castillo, were designated as to policies and procedures related to

9    homicide investigations, and as to juvenile interrogations, respectively; they will

10   certainly be called as part of Plaintiff’s case on the individual claims. One of the

11   witnesses, Balani, assisted in translating and understanding the City’s dispatch

12   notes and emergency communications related to the Castaneda homicide; her

13   testimony is clearly related to the individual case. The remaining 30(b)(6) witness,

14   Grimes, may not be called at all, but if he is, his testimony would likely be offered

15   to rebut or impeach the officers’ testimony as it relates to their liability.

16            By way of example, focusing on the coerced confession, that claim requires

17   consideration of the totality of the circumstances. (Dkt. 170 (Summary Judgment

18   Opinion) at 12.) Whether the individual Defendants violated LAPD policies during

19   the interrogation is of course relevant to their mental state, e.g., whether they acted

20   knowingly, deliberately, or recklessly, and the overall reasonableness of their

21                                               7
     Case 2:17-cv-01076-DSF-AS Document 214 Filed 10/15/18 Page 12 of 19 Page ID
                                     #:12390



1    actions See Mellen v. Winn, 900 F.3d 1085, 1104 (9th Cir. 2018) (citing Jimenez v.

2    City of Chicago, 732 F.3d 710, 721-22 (7th Cir. 2013)). An example may be

3    instructive: Castillo explains that LAPD policy requires that a juvenile’s request

4    for a parent be treated as a request for an attorney, requiring the officer to cease all

5    questioning. Ex. 1 (Castillo Dep.) at 34:11-37:12. If this policy was ignored (as it

6    unquestionably was, based on the videotaped interrogation), it makes it “more . . .

7    probable than it would be without the evidence,” Federal Rule of Evidence 401,

8    that Defendants’ conduct was intentional. See Ryan v. City of Salem, 2017 WL

9    2426868, at *2 (D. Or. June 5, 2017) (denying bifurcation of Monell because the

10   “evidence of what [defendant officer] did in this case and what the City's policy

11   allowed are . . . closely intertwined.”).

12         The only other set of witnesses Plaintiff can think of that Defendants would

13   argue are “Monell-only” are the police practices and false confession experts. But

14   that argument would be wrong. Plaintiff’s police practices expert, Mr. Williams,

15   opines primarily about whether Defendants complied with generally accepted

16   police practices and LAPD policies, all testimony that is squarely relevant to

17   Plaintiff’s individual claims, for the reasons set forth above and in response to

18   Defendants’ motion in limine No. 1. He also offers opinions about Plaintiff’s

19   Brady claims, also an individual liability issue. Plaintiff’s false confessions expert,

20   Dr. Richard Leo, opines about the phenomenon of false confessions, and the

21                                               8
     Case 2:17-cv-01076-DSF-AS Document 214 Filed 10/15/18 Page 13 of 19 Page ID
                                     #:12391



1    various factors and indicators associated with false confessions. This testimony is

2    highly relevant to both Plaintiff’s coerced confession claim, and his Monell theory

3    about the City’s interrogation policies.

4           So, all of these witnesses would testify in Plaintiff’s individual case. As

5    such, there is no possibility of shortening the trial, and instead bifurcation only

6    creates the possibility of extending the trial because all of these “hybrid”

7    witnesses—30(b)(6) designees and experts—would have to be called again in a

8    second Monell phase. Ryan v. City of Salem, No. 3:16-CV-0565-AC, 2017 WL

9    2426868, at *2 (D. Or. June 5, 2017) (denying bifurcation and noting that

10   bifurcated trials on Monell claims consume more judicial resources if the jury finds

11   a constitutional violation in the first trial, citing Martinez v. City of Oxnard, CV

12   98–9313, 2005 WL 1525102 (C.D. Cal. June 23, 2005)); Nicomedes, 2009 WL

13   426608, at *1–2 (W.D. Wash. Feb. 19, 2009) (denying Monell bifurcation because

14   “extensive overlap in witness testimony does not further Rule 42(b)'s goals of

15   efficiency and convenience”). Accordingly, judicial efficiency favors a single, non-

16   bifurcated trial.

17                                         Prejudice

18          Defendants invoke the specter of prejudice to the individual Defendants

19   from Monell evidence, but as above, they don’t say how they would suffer any

20   prejudice. Indeed, they fail to identify what witnesses or evidence would actually

21                                              9
     Case 2:17-cv-01076-DSF-AS Document 214 Filed 10/15/18 Page 14 of 19 Page ID
                                     #:12392



1    be prejudicial. To the extent they say anything at all, they make general reference

2    to policies and training as potentially prejudicial. That argument is baseless.

3          As an initial matter, the notion that policies and training might be prejudicial

4    is highly dubious. Ryan, 2017 WL 2426868, at *3 (in denying bifurcation of

5    Monell, stating that “written policy documents are not the type of highly

6    prejudicial evidence warranting bifurcation”). Indeed, the Ninth Circuit’s repeated

7    holding that policies and training are relevant circumstantial evidence of an

8    officer’s mental state should end the debate altogether. See, e.g., Mellen v. Winn,

9    900 F.3d 1085, 1104 (9th Cir. 2018); Reed v. Lieurance, 863 F.3d 1196, 1209 (9th

10   Cir. 2017); Johnson v. Hawe, 388 F.3d 676, 686 (9th Cir. 2004).

11         Moreover, as discussed above, LAPD policies related to Miranda and

12   parental notification are highly relevant to individual liability, and thus evidence

13   about policies are probative far beyond any prejudicial effect. In addition, the other

14   set of relevant policies are those relevant to Plaintiff’s Monell theory, which

15   centers around failures in LAPD’s policies and training around juvenile

16   interrogations, which are not enacted by the individual Defendants. It is hard to see

17   how the individual Defendants would suffer prejudice from the City’s failure to

18   enact appropriate policies. If anything, the individual Defendants arguably stand to

19   benefit: the City’s failure to issue policies that juveniles should be interrogated

20   differently may, in the jury’s mind, lessen the culpability of the individual

21                                             10
     Case 2:17-cv-01076-DSF-AS Document 214 Filed 10/15/18 Page 15 of 19 Page ID
                                     #:12393



1    Defendants for failing to adjust their tactics to account for Plaintiff’s age. Indeed,

2    Monell bifurcation based on prejudice is more common in cases where the Monell

3    theory requires the admission of inflammatory evidence against the individual

4    Defendants, like prior allegations of misconduct or discipline.3 Here, Defendants

5    do not even claim that the admission of such information is at issue, and so their

6    arguments about prejudice fall flat. Kimbro v. Miranda, 2015 WL 7353927, at *3

7    (E.D. Cal. Nov. 20, 2015) (denying motion to bifurcate because claims of prejudice

8    were “purely speculative”).

9           To the extent the Court finds that there is some perceived prejudice to the

10   individual Defendants from the introduction of evidence related to policies or

11   training, that prejudice is best addressed through an instruction advising the jury of

12   the limited purpose for which such evidence is being offered. See Estate of

13   Alderman v. City of Bakersfield, No. 116CV00994DADJLT, 2018 WL 4156740, at

14   *2 (E.D. Cal. Aug. 28, 2018) (“The use of limiting instructions has been

15   recognized as an effective manner to prevent the jury’s consideration of prejudicial

16   evidence.” (citing Rodriguez v. Cty. of Los Angeles, 891 F.3d 776, 806–07 (9th Cir.

17   2018))); see also Velazquez v. City of Long Beach, 793 F.3d 1010, 1028 (9th Cir.

18   3
       But even evidence as potentially prejudicial as prior officer-involved shootings may not
     warrant bifurcation, particularly when a limiting instruction is used. See Estate of Alderman v.
19   City of Bakersfield, No. 116CV00994DADJLT, 2018 WL 4156740, at *2 (E.D. Cal. Aug. 28,
     2018) (“The court finds that the potential prejudice of evidence of prior officer-involved
20   shootings can be cured by limiting instructions and thus, this argument does not weigh in favor
     of bifurcation.”).
21                                                   11
     Case 2:17-cv-01076-DSF-AS Document 214 Filed 10/15/18 Page 16 of 19 Page ID
                                     #:12394



1    2015) (district court’s concern of permitting evidence implicating Rule 404(b)

2    could “have been cured short of categorical exclusion by an appropriate limiting

3    instruction.”); Dubria v. Smith, 224 F.3d 995, 1002 (9th Cir. 2000) (“Ordinarily, a

4    cautionary instruction is presumed to have cured prejudicial impact.”).

5          Finally, considerations of prejudice actually favor a single trial. As discussed

6    above, a second phase would inevitably be necessary, in which “hybrid” witnesses

7    like Plaintiff’s experts would need to be called again. As a result, the trial would be

8    longer, and in turn more costly for Plaintiff, which includes a second round of

9    expert costs for testimony, travel and lodging.

10         For all of these reasons, the Defendants cannot meet their burden, and the

11   Court should deny Defendants’ request to bifurcate the Monell claims into a

12   second trial phase.

13      IV.    Defendants Have Not Offered any Legitimate Justification For
               Bifurcating Punitive Damages
14         Defendants’ argument for bifurcating punitive damages is equally
15   unconvincing. As an initial matter, Defendants indicate in their motion that they do
16   not seek to bifurcate compensatory damages from liability because “witnesses in
17   support of Plaintiff’s compensatory damages will likely and largely be the same as
18   the fact witnesses to liability,” and so they admit “there is likely to be less judicial
19   economy and less jury confusion saved by bifurcation.” (Dkt. 183 at 5, n.1.) But
20   this same argument applies to punitive damages—the witnesses in support of
21                                              12
     Case 2:17-cv-01076-DSF-AS Document 214 Filed 10/15/18 Page 17 of 19 Page ID
                                     #:12395



1    punitive damages will “likely and largely be the same as fact witnesses to

2    liability,” i.e., Plaintiff, the parties’ experts, and the individual Defendants. For the

3    same reason that Defendants concede compensatory damages should not be

4    bifurcated, punitive damages also should not be bifurcated.4

5           Second, in assessing Plaintiff’s individual claims, the jury will have to

6    consider whether Defendants had the requisite intent. This includes, for example,

7    consideration of whether they acted deliberately or recklessly (in the case of the

8    coercion claims) and whether they acted with deliberate indifference or reckless

9    disregard (in the case of the Brady claim). The analysis for punitive damages—

10   whether Defendants acted maliciously, recklessly or oppressively—is nearly

11   identical. So, the time for the jury to assess whether punitive damages are

12   appropriate, and the amount, is when they are engaging in the overlapping

13   assessment of Defendants’ intent and overall culpability. Indeed, to artificially

14   sever the analysis would introduce the risk of arbitrary and erroneous distinctions

15   in the jury’s deliberations and ultimately prejudice Plaintiff.

16          Third, because of the overlapping assessments of intent and deliberateness

17   associated with individual liability and punitive damages, evidence on these issues

18   would have to be presented twice, prolonging the trial.

19
     4
       More likely, Defendants favor compensatory damages being tried with liability in the hope that
20   damages provide a door through which they can introduce as much bad acts evidence against
     Plaintiff as they can.
21                                                 13
     Case 2:17-cv-01076-DSF-AS Document 214 Filed 10/15/18 Page 18 of 19 Page ID
                                     #:12396



1          Finally, Defendants’ remaining argument to try to sustain their burden is

2    another conclusory, but ultimately unsupported, one: that hearing punitive damages

3    with liability will “inflame the jury” and create a risk that if one officer is found to

4    have acted maliciously toward Plaintiff (warranting punitive damages), the jury

5    “will likely be so upset by the outrageous conduct . . . that they will penalize . . .

6    other officers . . . and find the other defendants liable regardless of whether those

7    other officers had actually committed any violations.” (Dkt. 183 at 6.) Defendants

8    cite nothing in support of this assertion. Nor could they—the argument contradicts

9    the entire method by which jury trials are conducted. Trials, and verdict forms,

10   address claims against multiple defendants as a matter of course. In fact, if there

11   was any validity to Defendants’ argument that the jury’s findings against one

12   defendant would prejudice their findings against another defendant, the solution

13   would not be to bifurcate punitive damages alone, but rather to bifurcate the claims

14   against every Defendant, so that the claims against each Defendant were tried

15   separately. Plaintiff is not aware of any civil trial in which that has been done, and

16   Defendants cite none.

17         For all of these reasons, Defendants’ motion to bifurcate punitive damages

18   should also be rejected.

19

20

21                                              14
     Case 2:17-cv-01076-DSF-AS Document 214 Filed 10/15/18 Page 19 of 19 Page ID
                                     #:12397



1                                       Conclusion

2          Defendants’ motion in limine seeking bifurcation of Monell liability and

3    punitive damages into a second trial phase should be denied.

4
                                         By: /s/ Anand Swaminathan
5                                            Attorneys for Plaintiff

6                                             Anand Swaminathan*
                                              David B. Owens, Cal. Bar No. 275030
7                                             anand@loevy.com
                                              LOEVY & LOEVY
8                                             311 N. Aberdeen Street, 3rd Floor
                                              Chicago, Illinois 60607
9                                             (312) 243-5900
                                              (312) 243-5902 (Fax)
10                                            *admitted pro hac vice

11

12

13

14

15

16

17

18

19

20

21                                           15
